Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and arguments received on 08/11/2021.
Claims 1-20 were previously pending. Claims 1-2, 6-7, 9-10, 13 and 19 are amended. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 05/25/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
Claim 1 is allowed for disclosing a method for manufacturing a structure with steps of supporting the structure in a desired orientation about X, Y and Z axes, controlling a position of the structure along X and Y axes, adjusting an orientation of the post of at least one of the mobile fixtures relative to the structure by freely rotating said at least one mobile fixture at a connector coupled to the post of the structure about at least one of X and Y axes while the mobile fixtures move along X and Y axes such that the desired orientation of the structure is maintained to relieve the induced stresses upon the structure and performing an operation on the structure as claimed. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.
Claims 2-6 are allowed due to dependency on allowable claim 1.
Claim 7 is allowed for disclosing a method for manufacturing a structure with steps of supporting in a desired orientation about X, Y and Z axes, controlling a position of the structure along X, Y axes 
Claims 8-20 are allowed due to dependency on allowable claim 7.
The closest prior art to the claimed invention of claims 1 and 7 is Wright (US publication No. 2007/0036627) (see rejection of clams 1 and 7 in previous Final Office Action mailed on 10/20/2020), but Wright does not teach stated allowable steps of claims 1 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/MAHDI H NEJAD/Examiner, Art Unit 3723